Portions of this exhibit have been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
Omissions are designated as ***.


Exhibit 10.4
Mylan Inc. (the "Purchaser")
1500 Corporate Drive
Canonsburg PA 15317
United States of America


Agila Specialties Asia Pte Ltd ("Strides Singapore")
8 Cross Street
#10-00 PWC Building
Singapore 048424


Strides Arcolab Limited ("SAL")
201, Devavrata
Sector 17
Navi Mumbai 400703
India


Arun Kumar
Strides House
Bilekahalli
Bannerghatta Road
Bangalore 560076
India


Pronomz Ventures LLP
Star 2 Opp. IIMB
Bilekahalli
Bannerghatta Road
Bangalore 560076
India
together, the "Parties".
Effective date: 27 February 2013
Share Purchase Agreement with an effective date of 27 February 2013 by and among
the Purchaser, Strides Singapore, Arun Kumar and Pronomz Ventures LLP (each of
Arun Kumar and Pronomz Ventures LLP being a "Promoter" and together the
"Promoters") for the sale and purchase of the entire issued share capital of
Agila Specialties Global Pte Ltd (the "Agila Global SPA").






--------------------------------------------------------------------------------



Share Purchase Agreement with an effective date of 27 February 2013 between the
Purchaser, SAL, Arun Kumar and Pronomz Ventures LLP (each of Arun Kumar and
Pronomz Ventures LLP being a "Promoter" and together the "Promoters") for the
sale and purchase of the entire issued share capital of Agila Specialties Pvt
Limited ("Agila India SPA") (the Agila India SPA, and together with the Agila
Global SPA, the "Agreements").


Unless the context requires otherwise, capitalised terms not defined in this
deed (this "Completion Deed") shall have the meanings given to them in the
Agreements (as applicable). The Parties agree that this Completion Deed, which
is made as a deed, shall constitute a Transaction Document for the purposes of
the Agreements (including for purposes of Clause 16.10, Clause 16.11 and
Schedule 8 of the Agila Global SPA and the Agila India SPA, as the case may be).
SAL and Strides Singapore are referred to herein as the "Sellers" and each a
"Seller".
All references herein to "the date of this Deed" or "the date hereof" or other
similar phrases shall be interpreted and construed as references to its
effective date of February 27, 2013; and (ii) all references to the date of this
Deed in any other Transaction Document shall be interpreted and construed as
references to such effective date.
The Parties further agree that notwithstanding anything to the contrary in
either of the Agreements:
In this Completion Deed, “Group Company” shall mean any company which falls
within the definition of “Group Company” in either the Agila Global SPA or the
Agila India SPA, “Applicable Law” means all laws, regulations, directives,
statutes, subordinate legislation, common law, and civil codes of any
jurisdiction and all codes of practice having force of law, all judgments,
orders, notices, instructions, decisions and awards of any court or governmental
authority falling within the definition of “Applicable Law” under the Agila
Global SPA or the Agila India SPA and “Draft Limited Review Accounts”, “Final
Limited Review Accounts” “Draft Individual Accounts”, “Final Individual
Accounts” and “Accounts” mean in each case such accounts as fall within the
definitions of those terms in either the Agila Global SPA or the Agila India
SPA.
1.
APPLICABILITY OF CONDITIONS

1.1
Conditions under (and as defined in) the Agila India SPA, shall constitute
Conditions under (and as defined in) the Agila Global SPA and shall be satisfied
and/or waived in accordance with the relevant provisions set out in the Agila
India SPA.

1.2
Conditions under (and as defined in) the Agila Global SPA, shall constitute
Conditions under (and as defined in) the Agila India SPA and shall be satisfied
and/or waived in accordance with the relevant provisions set out in the Agila
Global SPA.

2.
SATISFACTION OF CONDITIONS AND TERMINATION

2.1
The Purchaser shall not be obligated to effect Completion under the Agila Global
SPA unless and until all of the Conditions set forth on Schedule 2 to the Agila
India SPA shall have been satisfied or waived by the relevant parties thereunder
in accordance with the terms of the Agila India SPA.

2.2
The Purchaser shall not be obligated to effect Completion under the Agila India
SPA unless and until all of the Conditions set forth on Schedule 2 to the Agila
Global SPA shall have been satisfied or waived by the relevant parties
thereunder in accordance with the terms of the Agila Global SPA.

2.3
If either the Agila Global SPA or the Agila India SPA terminates or is
terminated in accordance with its terms, the Agila India SPA or the Agila Global
SPA (respectively) shall also be treated as having terminated or been terminated
in accordance with its terms.


*** Denotes confidential information that has been omitted from this exhibit and
filed separately with the Securities and Exchange Commission.


2

--------------------------------------------------------------------------------



3.
SIMULTANEOUS COMPLETION

Notwithstanding the provisions of the Agila Global SPA and the Agila India SPA,
Completion under (and as defined in) the Agila Global SPA and Completion under
(and as defined in) the Agila India SPA shall occur simultaneously at the later
of the (i) time at which Completion would fall to take place under Clause 6.1 of
the Agila Global SPA, and (ii) the time at which Completion would fall to take
place under Clause 6.1 of the Agila India SPA provided that, at the time
Completion under each of the Agila Global SPA and the Agila India SPA will fall
to take place under this paragraph 3, the Negative Conditions set out in each of
the Agila Global SPA and the Agila India SPA are satisfied or waived in
accordance with the terms of the Agila Global SPA and the Agila India SPA, as
applicable.
4.
LEFT INTENTIONALLY BLANK



5.
RESTRICTIVE COVENANTS

The Purchaser and any of its Affiliates (including any Group Company) shall be
entitled to enforce any obligation, undertaking or covenant of either of the
Sellers, any member of the Seller's Group or either of the Promoters set forth
in any of Clause 13 (Protection of Purchaser's Interests) of the Agila Global
SPA, Clause 13 (Protection of Purchaser's Interests) of the Agila India SPA
and/or the Restrictive Covenant Agreement (as defined in the Agila Global SPA)
on an independent and non-exclusive basis, and the enforcement of any such
obligation, undertaking or covenant pursuant to any of such agreements shall not
preclude enforcement of the same or any similar obligation, undertaking or
covenant under any or all of the other such agreements, it being the express
intent of the parties thereto that such obligations, undertakings and covenants
may be enforced in any relevant jurisdiction or territory and up to the maximum
allowable time period permitted under Applicable Law (but for the avoidance of
doubt no longer than the periods set out in the Restrictive Covenant Agreement).
6.
SAL WARRANTY

6.1
SAL hereby warrants to the Purchaser on the date of this Completion Deed in the
terms set out at paragraphs 6.3 to 6.5 of this Completion Deed.

6.2
Except as set out above, for the purposes of paragraphs 6.3 to 6.5 of this
Completion Deed, capitalised terms shall have the meanings given to them in the
Agila Global SPA.

6.3
General

6.3.1
The Draft Limited Review Accounts have been prepared in accordance with the
accounting policies stated in them and have been properly prepared and are
accurate in all material respects and not misleading.

6.3.2
The Final Limited Review Accounts will be prepared in accordance with the
accounting policies stated in them and will be properly prepared and will be
accurate in all material respects and not misleading.

6.3.3
The Draft Individual Accounts have been prepared in accordance with the
accounting policies stated in them and have been properly prepared and are
accurate in all material respects and not misleading.

6.3.4
The Final Individual Accounts will:


*** Denotes confidential information that has been omitted from this exhibit and
filed separately with the Securities and Exchange Commission.


3

--------------------------------------------------------------------------------



(A)
have been prepared in accordance with the accounting policies stated in them;
and

(B)
show a true and fair view of the state of affairs of the relevant Group Company
as at the date of the relevant Final Individual Accounts and of its profit or
loss for the accounting reference period ended on that date.

6.4
Position since Accounts Date



Since the Accounts Date:
6.4.1
apart from the dividends provided for or disclosed in the Accounts, no dividend
or other distribution has been declared, paid or made by any Group Company to a
party other than a Group Company;

6.4.2
the business of all Group Companies has been carried on in the Ordinary Course
of Business and so as to maintain them as a going concern;

6.4.3
no Group Company has acquired or disposed of or agreed to acquire or dispose of
any business or any material asset other than trading stock in the Ordinary
Course of Business; and

6.4.4
there has not occurred any Material Adverse Effect.

6.5
No Undisclosed Liabilities

6.5.1
No Group Company has incurred or assumed any material Liabilities except for
Liabilities: (i) reflected or reserved against in the Draft Limited Review
Accounts or which will be reflected or reserved in the Final Limited Review
Accounts; or (ii) incurred in the Ordinary Course of Business, since the
Accounts Date.

6.5.2
No Group Company that has prepared Draft Individual Accounts has incurred or
assumed any material Liabilities except for Liabilities: (i) reflected or
reserved against in the Draft Individual Accounts or which will be reflected or
reserved in the Final Individual Accounts; or (ii) incurred in the Ordinary
Course of Business, since the Accounts Date.

7.
LIMITATIONS

7.1
***

7.2
***

7.3
***

7.4
***

7.5
Notwithstanding paragraphs 3.1 to 3.5 of Schedule 9 to the Agila Global SPA, it
is agreed that this Completion Deed and the matters referred to in paragraphs
7.1, 7.2, 7.3 or 7.4 (as appropriate) of this Completion Deed will prevail in
the event of inconsistency with paragraphs 3.1 to 3.5 of Schedule 9 to the Agila
Global SPA.

7.6
Notwithstanding paragraphs 3.1 to 3.5 of Schedule 9 to the Agila India SPA, it
is agreed that this Completion Deed and the matters referred to in paragraphs
7.1, 7.2, 7.3 or 7.4 (as appropriate) of this Completion Deed will prevail in
the event of inconsistency with paragraphs 3.1 to 3.5 of Schedule 9 to the Agila
India SPA.


*** Denotes confidential information that has been omitted from this exhibit and
filed separately with the Securities and Exchange Commission.


4

--------------------------------------------------------------------------------



7.7
***

8.
DISCLOSURE

8.1
The Seller shall not be liable in respect of a Claim under (and as defined in)
the Agila Global SPA or pursuant to paragraph 6 of this Completion Deed to the
extent that specific narrative disclosures (including reference(s) to any
specific document(s)) against a particular Seller Warranty in the Agila India
SPA are included in either the Signing Disclosure Letter (as defined in the
Agila India SPA) or the Completion Disclosure Letter (as defined in the Agila
India SPA), and such narrative disclosures will apply to all of the Seller
Warranties in the Agila Global SPA and paragraph 6 of this Completion Deed to
the extent they are or may be relevant, to the extent fairly disclosed. For the
avoidance of doubt, references to disclosures of folders contained in the Data
Room shall be limited to the specific Seller Warranty in the Agila India SPA to
which it refers or against which it is limited.

8.2
The Seller shall not be liable in respect of a Claim under (and as defined in)
the Agila India SPA or pursuant to paragraph 6 of this Completion Deed to the
extent that specific narrative disclosures (including reference(s) to any
specific document(s)) against a particular Seller Warranty in the Agila Global
SPA are included in either the Signing Disclosure Letter (as defined in the
Basil Global SPA) or the Completion Disclosure Letter (as defined in the Agila
Global SPA), and such narrative disclosures will apply to all of the Seller
Warranties in the Agila India SPA and paragraph 6 of this Completion Deed to the
extent they are or may be relevant, to the extent fairly disclosed. For the
avoidance of doubt, references to disclosures of folders contained in the Data
Room shall be limited to the specific Seller Warranty in the Agila Global SPA to
which it refers or against which it is limited.

9.
LIMITATION ON LIABILITY

9.1
The provisions in Schedule 9 (Limitations on Liability) to the Agila Global SPA
(except for paragraphs 3.1, 3.2 and 3.3 of Schedule 9 to the Agila Global SPA)
shall apply to paragraph 6 of this Completion Deed (the "Applicable Provisions")
mutatis mutandis as if the following references in those Applicable Provisions
were amended accordingly:

9.1.1
references to the “Seller” were references to SAL (as appropriate); and

9.1.2
references to a "Claim" or “General Claim” were references to a claim under this
Completion Deed.

10.
OTHER MATTERS

10.1
For the purposes of determining a Commitment that the Purchaser shall be
required to undertake pursuant to Clause 4.4.3 of the Agila Global SPA and the
Agila India SPA, it is agreed that a Commitment shall be aggregated across both
the Agreements such that the Purchaser shall not be required to undertake a
Commitment if it imposes directly or indirectly an obligation to sell, transfer,
dispose or agree to any remedy, sanction, commitment, undertaking, modification,
obligation or measure having similar effect to a sale, transfer or disposal with
respect to any Assets (whether such Assets are of a Group Company, the Purchaser
or any of its Affiliates, and whether such Assets are or relate to a Product
Registration, any application filed for a Product Registration, rights to a
pharmaceutical product under development, services provided to a third party in
respect of any pharmaceutical product or otherwise) generating, in the
aggregate, more than ***

10.2
For the purposes of determining the maximum amount of insurance premiums for D&O
Insurance that the Purchaser shall be responsible for paying pursuant to Clause
12.4 of the


*** Denotes confidential information that has been omitted from this exhibit and
filed separately with the Securities and Exchange Commission.


5

--------------------------------------------------------------------------------



Aglia Global SPA and the Agila India SPA, the total costs paid pursuant to the
Agreements shall be ***
10.3
With respect to Schedule 3 (Conduct of Business before Completion) - Items 4
(material acquisitions and disposals), 7 (material contracts), 8 (Tenders
outside Ordinary Course), 10 (Indebtedness other than Permitted Capex), 14
(Loans outside Ordinary Course), 17 (modifications of contracts), 20 (claims /
Proceedings), 27 (new personnel and Employee number increases), 28 (increases in
Group staff costs) and 30 (termination/dismissal of Employees/Senior Employees),
the Sellers shall not, and shall not permit their respective Group Companies to,
exceed the thresholds set forth in paragraph 6 of this Completion Deed, measured
on an aggregate basis across both the Agreements.

10.4
The Parties agree that items falling for calculation or determination under the
provisions of Schedule 4 of the Agila Global SPA shall not be double counted and
shall not fall for calculation or determination under the provisions of Schedule
4 of the Agila India SPA.



11.
NOTICES

The provisions in Clause 17 (Notices) of each of the Agreements shall apply to
this Completion Deed mutatis mutandis.
12.
MISCELLANEOUS

12.1
Any delay by any Party in exercising, or any failure to exercise, any right or
remedy under this Completion Deed shall not constitute a waiver of the right or
remedy or a waiver of any other rights or remedies and no single or partial
exercise of any rights or remedy under this Completion Deed or otherwise shall
prevent any further exercise of the right or remedy or the exercise of any other
right or remedy. No waiver of this Completion Deed or of any provision hereof
will be effective unless it is in writing and signed by the Party against whom
such waiver is sought to be enforced. Any waiver or any right or default
hereunder shall be effective only in the instance given and will not operate as
or imply a waiver of any other or similar right or default on any subsequent
occasion.

12.2
The rights, powers and remedies provided in this Completion Deed are cumulative
and not exclusive of any power, rights and remedies provided by Applicable Law
or otherwise.

12.3
This Completion Deed shall be binding on and be for the benefit of the
successors, personal representatives and permitted assigns of the Parties.

12.4
No variation of this Completion Deed shall be effective unless it is in writing
(which, for this purpose, does not include email) and signed by or on behalf of
the Parties. For this purpose, the term "variation" shall, in each case, include
any variation, supplement, amendment, deletion or replacement however effected.

12.5
Save as otherwise expressly provided herein, no term of this Completion Deed
shall be enforceable under the Contracts (Rights of Third Parties) Act 1999 by a
person who is not a party to this Completion Deed.

12.6
The provisions of Clauses 16.2, 16.3 and 16.4 (Confidentiality) of the Agila
Global SPA shall apply to this Completion Deed mutatis mutandis.

12.7
Each Party confirms on behalf of itself and its Affiliates that this Completion
Deed and the other Transaction Documents represent the entire understanding, and
constitute the whole


*** Denotes confidential information that has been omitted from this exhibit and
filed separately with the Securities and Exchange Commission.


6

--------------------------------------------------------------------------------



agreement, in relation to their subject matter and supersede any previous
agreement between the parties with respect thereto.
12.8
The Parties shall pay their own costs in connection with the preparation and
negotiation of this Completion Deed and any matter contemplated by it.

12.9
This Completion Deed was negotiated in English and, to be valid, all
certificates, notices, communications and other documents made in connection
with it shall be in English. If all or any part of this Completion Deed or any
such certificate, notice, communication or other document is for any reason
translated into any language other than English the English text shall prevail.

12.10
Each Party understands English and is content for all communications relating to
this Completion Deed to be served on it in English.

12.11
If at any time any provision of this Completion Deed shall be held to be
illegal, void, invalid or unenforceable in whole or in part under any enactment
or rule of law in any jurisdiction, then:

12.11.1
such provision shall:

(A)
to the extent that it is illegal, void, invalid or unenforceable be given no
effect and shall be deemed not to be included in this Completion Deed; and

(B)
not affect or impair the legality, validity or enforceability in that
jurisdiction of any other provision of this Completion Deed; or the legality,
validity or enforceability under the law of any other jurisdiction of such
provision or any other provision of this Completion Deed; and

12.11.2
the Parties shall use all reasonable endeavours to replace such a provision with
a valid and enforceable substitute provision which carries out, as closely as
possible, the intentions of the Parties under this Completion Deed.

12.12
Any date or period may be extended by mutual agreement between the Parties, but
time shall be of the essence as regards any date or period originally fixed or
any date or period extended pursuant to this paragraph.

12.13
This Completion Deed may be executed in any number of counterparts and by the
parties to it on separate counterparts, each of which when executed and
delivered constitutes an original of this Completion Deed, but all the
counterparts shall together constitute one and the same instrument. Subject to
the terms hereof, the Parties agree that this Deed shall be dated as of the date
in New York at the time the Purchaser signs its counterpart.

12.14
Without prejudice to the Seller Guarantee or clause 4 of this Completion Deed,
the Parties agree that the obligations and liability of SAL, Strides Singapore
and each of the Promoters under the Transaction Documents to which they are
party shall be several and not joint and several.

12.15
In consideration for accepting the rights and assuming the obligations ascribed
to them under this Deed, the Parties hereby agree that the Original Deed shall
be amended and restated in its entirety in the form set out in this Deed. The
Parties hereby agree that this Deed is executed on 5 April 2013 but that for all
purposes it shall have an effective date of 27 February 2013. For purposes
hereof, "Original Deed" means the deed dated 27 February 2013 made between the
Parties regarding Completion and the other matters set forth herein.

13.
GOVERNING LAW AND JURISDICTION


*** Denotes confidential information that has been omitted from this exhibit and
filed separately with the Securities and Exchange Commission.


7

--------------------------------------------------------------------------------



13.1
This Completion Deed and any dispute or claim arising out of or in connection
with it or its subject matter, existence, negotiation, validity, termination or
enforceability (including any non-contractual disputes or claims) shall be
governed by and construed in accordance with Clause 18 of the Agila Global SPA
as if that Clause was set out in full in this Completion Deed mutatis mutandis.

13.2
Any disputes arising out of or in connection with this Completion Deed shall be
resolved in accordance with Clause 19 of the Agila Global SPA as if that Clause
was set out in full in this Completion Deed mutatis mutandis. For the avoidance
of doubt, this Completion Deed shall be a "Related Agreement" for the purposes
of Clause 19 of the Agila Global SPA and the Agila India SPA and for the
purposes of this Completion Deed, each of the Agila Global SPA and the Agila
India SPA shall be a “Related Agreement”.






*** Denotes confidential information that has been omitted from this exhibit and
filed separately with the Securities and Exchange Commission.


8

--------------------------------------------------------------------------------



IN WITNESS whereof this DEED has been executed by the Parties and delivered as a
deed on 5 April 2013 with an effective date of 27 February 2013.
EXECUTED as a DEED and DELIVERED on behalf of
 
AGILA SPECIALTIES ASIA PTE LTD,
/s/ Tan Kia Yew
a company incorporated in the Republic of Singapore, by Mr. Tan Kia Yew,
Director
being a person who, in accordance with the laws of that territory, is acting
under the authority of the company
 
 
 
in the presence of:
 
Signature of Witness
/s/ Ow Yew Kum
 
 
Name of Witness (in BLOCK CAPITALS)
OW YEW KUM
 
 
Address of Witness
***
 
 
EXECUTED as a DEED and DELIVERED on behalf of
 
STRIDES ARCOLAB LIMITED,
/s/ Nasser Kabir
a company incorporated in the Republic of
India, by NASSER KABIR,
Authorised Signatory
being a person who, in accordance with the laws of that territory, is acting
under the authority of the company
 
 
 
in the presence of:
 
Signature of Witness
/s/ Manjula R.
 
 
Name of Witness (in BLOCK CAPITALS)
MANJULA R.
 
 
Address of Witness
Strides House
 
Bannerghatta Road
 
Bangalore 560076






*** Denotes confidential information that has been omitted from this exhibit and
filed separately with the Securities and Exchange Commission.


9

--------------------------------------------------------------------------------



EXECUTED as a DEED and DELIVERED on behalf of
 
MYLAN INC.,
/s/ Heather Bresch
a company incorporated in the State of Pennsylvania, United States of America,
by HEATHER BRESCH,
Authorised Signatory
being a person who, in accordance with the laws of that territory, is acting
under the authority of the company
 
 
 
in the presence of:
 
Signature of Witness
/s/ David Allen
 
 
Name of Witness (in BLOCK CAPITALS)
DAVID ALLEN
 
 
Address of Witness
***
PROMOTERS
 
EXECUTED as a DEED and DELIVERED by
 
ARUN KUMAR
/s/ Arun Kumar
 
Promoter
in the presence of:
 
Signature of Witness
/s/ Manjula R.
 
 
Name of Witness (in BLOCK CAPITALS)
MANJULA R.
 
 
Address of Witness
Strides House
 
Bannerghatta Road
 
Bangalore 560076
EXECUTED as a DEED and DELIVERED on behalf of
 
PRONOMZ VENTURES LLP
/s/ Arun Kumar
a limited liability partnership incorporated in India, by ARUN KUMAR,
Partner
being a person who, in accordance with the laws of that territory, is acting
under the authority of the limited liability partnership
 
 
 
in the presence of:
 
Signature of Witness
/s/ Manjula R.
 
 
Name of Witness (in BLOCK CAPITALS)
MANJULA R.
 
 
Address of Witness
Strides House
 
Bannerghatta Road


*** Denotes confidential information that has been omitted from this exhibit and
filed separately with the Securities and Exchange Commission.


10

--------------------------------------------------------------------------------



 
Bangalore 560076




*** Denotes confidential information that has been omitted from this exhibit and
filed separately with the Securities and Exchange Commission.


11